t c memo united_states tax_court phyllis e campbell petitioner v commissioner of internal revenue respondent docket no filed date robert e mckenzie and kathleen m lach for petitioner kathleen c schlenzig for respondent memorandum findings_of_fact and opinion goeke judge petitioner challenges respondent’s determination that she is not entitled to relief from joint_and_several_liability under sec_6015 or in the alternative under sec_6015 for the taxable_year petitioner 1unless otherwise indicated all section references are to continued seeks relief from respondent’s determination of a joint_and_several tax_liability including interest of dollar_figure as explained herein we find petitioner is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact are incorporated herein by this reference petitioner resided in lampe missouri at the time her petition was filed petitioner has been married to ronald campbell mr campbell since petitioner has an undergraduate degree in sociology and a master’s degree in special education in addition petitioner obtained a licensed practical nurse lpn certification in during the year at issue petitioner was primarily a homemaker at the present time petitioner is employed at skaggs community hospital as an lpn petitioner’s relationship with ronald campbell petitioner did not participate in and had little knowledge of mr campbell’s business matters mr campbell was a commodities broker and trader during their marriage petitioner paid the household expenses from her personal checking account that mr campbell funded through wire transfers from a continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure commodities account in petitioner’s name at refco inc refco a trading clearinghouse mr campbell stated that he transferred approximately dollar_figure to petitioner’s account every few months petitioner’s assets and liabilities on or about date the campbells purchased a home in naperville illinois for dollar_figure on date mr campbell had transferred dollar_figure million to petitioner’s personal account from profits in petitioner’s refco account by securing a check from refco issued to petitioner for that amount petitioner used those funds to purchase the home and several certificates of deposit the house was not subject_to a mortgage loan petitioner and mr campbell resided in the naperville home from february through date sometime in the campbells sold one of two lots on which the naperville home was located for approximately dollar_figure in they sold the remaining lot for approximately dollar_figure in the campbells purchased a home in petitioner’s name in lampe missouri the lampe home for approximately dollar_figure the lampe home has remained an asset exclusively owned by petitioner they used some of the proceeds from the sale of the naperville property to purchase the lampe home as of the end of the taxable_year petitioner had an individual_retirement_account with a fair_market_value of dollar_figure as of date there has been no mortgage or other encumbrance on the lampe home as of date the lampe home had an approximate fair_market_value of dollar_figure petitioner had a balance of approximately dollar_figure in her retirement account at skaggs community hospital as of the date of trial in addition petitioner owned a ford explorer at the time of trial petitioner had no other assets of significant value petitioner’s account at refco the commodities trading account in petitioner’s name with refco was opened in under her social_security_number by mr campbell mr campbell directed the trading activity in this account during the taxable_year petitioner had a net gain of dollar_figure from trades in her refco account petitioner did not have knowledge of this gain the account statements showing the gains and losses in petitioner’s account were addressed to petitioner and mailed to her home address however petitioner asserts that she did not open them petitioner stated that she handed over the unopened statements to mr campbell petitioner maintained one or more commodity trading accounts with refco until at least date petitioner never had any control_over the funds in her refco account an examination of her statements from refco reveals a fluctuating balance evidencing a constant inflow and withdrawal of funds the only access petitioner had to her account was indirectly through the allowance that mr campbell would deposit in her bank account in order for her to be able to write the family checks even when petitioner bought the naperville home in she did so with money that mr campbell gave to her from the profits in her account rather than withdrawing the funds herself petitioner had no knowledge of the trading activities nor was she aware of the balance in the account at any given time mr campbell’s trading activities mr campbell directed trading activities for his own account and the accounts of others including one or more accounts owned by petitioner during the taxable_year mr campbell held a 5-percent partnership_interest in refco foods ltd a business that bought resold and hedged meat products refco foods ltd is a distinct entity from refco which as previously discussed is a trading clearinghouse in which mr campbell has no ownership_interest at the end of the taxable_year refco foods ltd had a loss of approximately dollar_figure million in its futures spread income account during the same year mr campbell operated a business called refco foods too a meat commodities trading company as a sole_proprietorship refco foods too had net losses of approximately dollar_figure for the taxable_year in addition during the taxable_year mr campbell was the president and sole shareholder of campco inc a c_corporation campco inc reported taxable_income of dollar_figure in its federal_income_tax return for the fiscal_year ending date london metal exchange transaction sometime in late mr campbell had discussions with tom meyers the cfo of refco foods ltd with respect to what has been described as a london straddle london straddle the london straddle was conducted through van lessen richardson co van lessen a brokerage firm controlled by david lamb who was one of the individuals organizing the london straddle mr campbell stated that he funded the london straddle by transferring approximately dollar_figure million from petitioner’s refco trading account to the van lessen account in mr campbell explained in his testimony that he took roughly dollar_figure million from the trading account in his wife’s name at refco as part of the scheme to generate offsetting losses and he subsequently used those funds to satisfy the losses in refco foods too and refco foods ltd petitioner was not aware that mr campbell withdrew the dollar_figure million nor did mr campbell consult her about making the withdrawal the funds were never returned to the account in petitioner’s name and never benefited petitioner the purported losses generated by the transactions on the london straddle were fictitious during preparation of the campbells’ joint income_tax return jack esses a tax_return_preparer with the firm of marcus esses associates ltd informed mr campbell that the dollar_figure loss from the london straddle would not be allowed by the internal_revenue_service irs nevertheless mr campbell instructed that the loss be included in the joint federal_income_tax return mr campbell did not inform petitioner about mr esses’s warning mr campbell also never told petitioner about the london straddle nor that he made any kind of investment with the money from her refco account after the london straddle in mr campbell was not able to make any money on the commodities market mr campbell explained in his testimony that the market substantially changed and he was unable to make any money from trading after the campbells moved to a rural_area of missouri mr campbell’s financial situation did not substantially improve until recently tax_return the campbells filed a joint income_tax return for the taxable_year mr esses prepared that return the campbells reported adjusted_gross_income of dollar_figure and a negative taxable_income of dollar_figure further the campbells reported an overpayment of dollar_figure as a result of the london straddle petitioner and mr campbell reported a net_loss of dollar_figure from the van lessen account on schedule d capital_gains_and_losses form_6781 gains and losses from regulated_futures_contracts and straddle positions and statement regulated_futures_contract marked to market which were all attached to the joint federal_income_tax return petitioner signed the joint income_tax return petitioner did not review the income_tax return before signing it further petitioner did not have any discussions with or make any inquiries of mr campbell or mr esses about the tax_return before or at the time of signing it audit of return in the campbells’ joint federal joint tax_return was chosen for audit the audit of the joint tax_return was the result of a criminal complaint filed by the u s district attorney for the central district of california against the individuals who organized the london straddle the complaint alleged that the six individuals prearranged commodity transactions using the van lessen brokerage firm the federal bureau of investigation uncovered evidence of a prearranged commodity transaction by mr campbell that resulted in a loss of dollar_figure and a corresponding gain of dollar_figure for refco foods ltd the dollar_figure4 million loss generated the net_loss of dollar_figure from the van lessen account claimed on the income_tax return appeals process the campbells received a proposed notice_of_deficiency day letter dated date proposing a deficiency in income_tax for the taxable_year of dollar_figure and additions to tax aggregating dollar_figure the campbells timely protested this proposed deficiency and the case was sent to the appeals_office on date the campbells executed form 870-ad waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment for the tax_year the settlement in the settlement the campbells consented to the assessment and collection of a dollar_figure deficiency not including interest further the campbells conceded that dollar_figure of the deficiency resulted from a tax-motivated transaction on date the campbells received a notice of assessment of dollar_figure under the form 870-ad petitioner was entitled to file a claim for innocent spouse relief under sec_6015 in date mr campbell submitted an offer-in-compromise with respect to the tax_liability of dollar_figure which respondent eventually accepted on the grounds of doubt as to collectibility the campbells paid the dollar_figure by stripping their retirement accounts and borrowing money from petitioner’s mother on or around date petitioner submitted a form_8857 request for innocent spouse relief and separation of liability and equitable relief requesting relief pursuant to sec_6015 c or f for the taxable_year on date respondent sent petitioner an initial letter letter notifying her that she was not entitled to relief under sec_6015 for the taxable_year on date petitioner sent a protest letter to respondent in response to respondent’s notification letter outlining the reasons that petitioner believed respondent’s determination was incorrect petitioner submitted a form 433-a collection information statement for wage-earners and self-employed individuals to respondent on date in petitioner’s form 433-a she reported assets totaling dollar_figure including the lampe home valued at dollar_figure petitioner had no outstanding liabilities and also reported gross monthly earnings_of dollar_figure and living_expenses of dollar_figure mr campbell also reported his assets and liabilities in the form 433-a final notice_of_determination on date the appeals_office sent to petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination denying petitioner’s request for relief from joint_and_several_liability the notice_of_determination denied relief only under sec_6015 and did not mention sec_6015 however the report by the appeals officer accompanying the notice_of_determination denied petitioner relief under sec_6015 because petitioner had actual or constructive knowledge of all or part of the understatement and the appeals officer determined that it was not inequitable to hold petitioner liable for the deficiency the notice_of_determination stated that petitioner was not entitled to relief from joint_and_several_liability for the taxable_year under sec_6015 in making this determination the appeals officer evaluated petitioner’s request under revproc_2003_61 2003_2_cb_296 on date petitioner timely filed a petition with this court under sec_6015 seeking review of respondent's determination 2rev proc 2003_2_cb_296 is effective only for requests for relief filed on or after date or requests for relief pending on date for which no preliminary determination_letter had been issued as of date the request for relief in this case was filed on date and a preliminary determination_letter denying petitioner relief was issued on date therefore revproc_2000_15 2000_1_cb_447 should have been used to consider this case there is no basis to conclude however that the appeals officer would have reached a different conclusion under revproc_2000_15 supra opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 sec_6013 provides that taxpayers filing a joint_return are jointly and severally liable for all taxes due however under certain circumstances sec_6015 provides relief to taxpayers seeking to be relieved from joint_and_several_liability sec_6015 offers three types of relief full or partial relief under sec_6015 proportionate relief under sec_6015 and equitable relief under sec_6015 petitioner seeks relief from joint_and_several_liability under sec_6015 or in the alternative sec_6015 we have jurisdiction to determine whether equitable relief is available to petitioner for the deficiency in tax shown on her joint_return see 118_tc_494 the taxpayer who files a petition under sec_6015 generally bears the burden_of_proof with certain exceptions not applicable in this case rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir baumann v commissioner tcmemo_2005_31 however the burden_of_proof issue does not influence the outcome of this case because our decision is based on the preponderance_of_the_evidence see 394_f3d_1030 8th cir affg tcmemo_2003_212 petitioner’s claim for innocent spouse relief sec_6015 although the final notice_of_determination did not specifically mention sec_6015 we believe that it was respondent’s intent as reflected in the report of the appeals officer accompanying the notice to deny relief under sec_6015 as well as sec_6015 see 432_f3d_1140 10th cir we are not concerned with legalities but with intent affg tcmemo_2003_306 we believe that the omission in the final notice_of_determination was a result of careless drafting therefore we review respondent’s determination under sec_6015 and f to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement 3petitioner does not argue that she suffered any prejudice as a result of this omission the petition seeks this court’s review under sec_6015 and f and respondent does not contest such review however since we have decided petitioner is entitled to relief under sec_6015 it is unnecessary for us to analyze whether petitioner is entitled to relief under sec_6015 d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election because these requirements are stated in the conjunctive a requesting spouse must satisfy each requirement to qualify for relief from joint_and_several_liability under sec_6015 alt v commissioner supra pincite respondent concedes that petitioner meets the three requirements of subparagraphs a b and e thus we shall address only the application of sec_6015 and d sec_6015 know or reason to know a spouse seeking relief under sec_6015 must not have known or had reason to know at the time of signing a joint_return that there was an understatement_of_tax on the return sec_6015 the general_rule in an omission_of_income case is that the relief-seeking spouse knew or had reason to know of an understatement_of_tax if she knew of the transaction that gave rise to the understatement 930_f2d_585 8th cir revg tcmemo_1990_101 jonson v commissioner supra pincite however in deduction cases the court_of_appeals for the eighth circuit has adopted a different standard following 887_f2d_959 9th cir erdahl v commissioner supra pincite under this standard the court inquires whether a spouse has reason to know if ‘a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted ’ id pincite quoting 872_f2d_1499 11th cir affg t c memo the more the relief-seeking spouse knows about a transaction ‘the more likely it is that she will know or have reason to know that the deduction arising from that transaction may not be valid ’ id pincite n quoting price v commissioner supra pincite n the duty to inquire may arise when the relief-seeking spouse has notice that a particular deduction could result in a substantial_understatement id the failure to inquire ‘may result in constructive knowledge of the understatement’ id pincite quoting price v commissioner supra pincite the factors considered in deciding whether the relief-seeking spouse had a reason to know or a duty to inquire include ‘the spouse's level of education her involvement in family financial affairs the evasiveness or deceit of the culpable spouse and any unusual or lavish expenditures inconsistent with the family's ordinary standard of living ’ id pincite quoting 897_f2d_441 9th cir affg t c memo in applying these factors we note that petitioner’s education did not reflect a substantial background in tax or financial matters petitioner’s role in the family finances was largely limited to paying the family_expenses petitioner received money to pay those expenses from mr campbell who deposited dollar_figure or so from his trading profits every few months even though petitioner was the technical owner of the refco account that generated large profits in we find that she was only a nominee and had no control_over the funds in the account petitioner’s only access to the account was from the allowance she received from mr campbell that he deposited in her personal bank account petitioner stated that she never asked him to deposit any money petitioner was aware that she received a check issued to her in the amount of dollar_figure million in part of the dollar_figure million was used to purchase the family home in naperville illinois however mr campbell explained in his testimony that he took the money out of petitioner’s account to buy the home petitioner had no involvement in mr campbell’s trading activities or in particular the london straddle mr campbell never discussed the details of his trading activities with petitioner further the totality of the circumstances indicates that mr campbell was evasive about the family finances although the financial statements from petitioner’s refco account were mailed directly to her home address mr campbell had complete control_over the cashflow into and out of her account he treated the funds in petitioner’s refco account as available for use in offsetting losses in his other trading activities mr campbell did not consult her when he withdrew dollar_figure million from her refco account to invest in the london straddle in addition mr campbell failed to inform petitioner that their accountant warned him that the loss resulting from the london straddle would be disallowed we find that mr campbell’s act of depriving petitioner of the benefit of the money earned in her account and using it to finance a tax-motivated transaction without informing her amounts to evasive conduct we next address the issue of whether there is evidence of any substantial unexplained improvement in the family’s standard of living petitioner did not benefit from the underreported income the money invested into the london straddle from petitioner’s account was never returned to her there is evidence that the campbells’ lifestyle began to deteriorate in and it continued to do so over the next decade because of mr campbell’s subsequent difficulties in the futures market the campbells were compelled to move from an affluent area of the chicago suburbs to a rural_area in missouri substantially downgrading their standard of living petitioner was forced to strip her retirement account and borrow money from her mother to pay for her husband’s dollar_figure settlement with the irs all of these factors point to the conclusion that the campbells’ standard of living deteriorated rather than improved after the london straddle taking all the facts and circumstances into consideration we hold that petitioner did not have actual knowledge of the london straddle given this holding we must decide whether a reasonably prudent taxpayer in petitioner’s circumstances had reason to know that the deduction was false or a duty to inquire about the deduction on the return we conclude that petitioner did not have reason to know about the false deduction petitioner has established that she had no knowledge of the underlying transaction that gave rise to the deficiency she was not involved in mr campbell’s business affairs she did not know about the london straddle and she did not know that mr campbell financed the london straddle with money taken from her account we believe that petitioner’s status as a nominee with no control_over the funds in the account dissociates her from the london straddle as stated previously petitioner did not derive a significant benefit from the gains in her account most of petitioner’s dollar_figure million gain in was used by mr campbell to offset the losses he sustained in refco foods too the money invested in the london straddle was never returned to petitioner as a result of the london straddle transactions petitioner lost access to dollar_figure million in her refco account and there is no evidence that petitioner benefited from the dollar_figure tax_refund the campbells received from their taxes further the london straddle was a series of sophisticated transactions that looked legitimate on paper a reasonable person with petitioner’s educational background devoid of any specific knowledge in options trading could not be expected to discover that the trades were fictitious it took a complex federal investigation to figure out that the trades were not legitimate as the court_of_appeals for the second circuit commented when it considered the status of a spouse whose husband invested in a transaction designed as an income_tax shelter ‘ courts recognize that in the bewildering world of tax_shelter deductions few experts let alone laypersons easily discern the difference between a fraudulent scheme and an exceptionally advantageous legal loophole in the tax code ’ 74_f3d_1528 7th cir quoting 53_f3d_523 2d cir affg in part and revg in part t c memo revg and remanding tcmemo_1994_241 therefore petitioner had no reason to suspect that the losses associated with the london straddle were fictitious respondent argues that petitioner had a duty to inquire first respondent implies that the large deduction on the return should have caused petitioner to inquire as to the source of the deduction citing 992_f2d_1256 2d cir affg tcmemo_1992_228 respondent asserts that it is well established that a spouse cannot be relieved of liability by turning a blind eye to dramatically large deductions fully disclosed on the returns which would put the spouse on notice that further inquiry would be needed in the court_of_appeals for the eighth circuit the court to which this case is appealable the presence of large deductions standing alone is not sufficient to trigger a duty_of inquiry it is a factor that may be considered in the totality of the circumstances see erdahl v commissioner f 2d pincite therefore we may not impose a duty to inquire based solely on 4we are bound by the court_of_appeals for the eighth circuit’s view because of the golsen_rule see 54_tc_742 affd 445_f2d_985 10th cir the large deductions contained in the return the return was prepared by a professional c p a and petitioner had no reason to question its correctness see price v commissioner f 2d pincite 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 padgett v commissioner tcmemo_1987_130 noting the complexity of the tax information and concluding that neither the spouse nor any reasonable person under her circumstances could have analyzed the transactions without a sophistication in tax_return preparation which she did not have and should not be expected to have further petitioner has no background in options trading even if she had reviewed the return a large trading loss would not have raised a red flag because the nature of her husband’s option trading business was to lose and gain millions of dollars at a time respondent argues that petitioner had a duty to inquire because the campbells paid no tax for and received a refund of dollar_figure we disagree because of the complexity of the transactions at issue and the fact that mr campbell took petitioner’s money without her knowledge we would not expect her to realize that mr campbell was taking aggressive tax losses against the gains in her account see resser v commissioner supra pincite noting that traders in highly volatile instruments could expect to have large realized gains or losses from year to year and thus experience some years with large taxes or others with no tax accordingly we hold that petitioner did not have reason to know that the london straddle deduction was illegitimate nor did she have a duty to inquire into the presence of the deduction on the income_tax return sec_6015 inequity we take into account all the facts and circumstances in deciding whether it is inequitable to hold the relief-seeking spouse liable for a deficiency sec_6015 because this requirement is similar to the requirement of former sec_6013 cases interpreting that former section such as 930_f2d_585 8th cir remain instructive to our analysis 114_tc_276 the material factors most often cited and considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint tax_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner t c pincite jonson v commissioner t c pincite normal support is not considered a significant benefit jonson v commissioner supra pincite we have already stated why we believe petitioner did not benefit from the london straddle she lost access to dollar_figure million in her account and she never saw that money again as we have noted the campbells’ lifestyle significantly declined after and they were forced to move because of mr campbell’s misfortunes in the options trading business further we believe imposing a tax_liability of more than dollar_figure million as a result of a disallowed transaction of which petitioner had no actual or constructive knowledge would be extremely inequitable despite mr campbell’s recent success in his trading we believe that petitioner would suffer severe economic hardship if she faced such a liability she is in her sixties with a limited number of working years she has only a small retirement account her home and a ford explorer respondent argues that it is not inequitable to hold petitioner solely liable for the deficiency because the dollar_figure million sheltered by the london straddle was attributable to her respondent further suggests that petitioner misled him during the appeals process because she did not explicitly tell him that the account generating the gain sheltered by the london straddle deduction belonged to her we disagree we have found that petitioner’s involvement in the refco account was in her capacity as a nominee only mr campbell stated that his friends at refco opened the account for her further petitioner has credibly established that she was not involved in the trading associated with the account nor did she have control of any of the funds in her account we therefore do not find her nominal ownership significant in any aspect of this case perhaps petitioner could have been more forthcoming but petitioner did not mislead respondent and correctly emphasized that it was mr campbell’s trading activities that generated the claimed loss from the london straddle accordingly we find that it would be inequitable to hold petitioner liable for the deficiency in this case conclusion petitioner is entitled to relief under sec_6015 since the preponderance_of_the_evidence indicates that she satisfied the requirements therein to reflect the foregoing decision will be entered for petitioner
